Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 1 of 36 PageID 2588



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


     UNITED STATES OF AMERICA,

                   Plaintiff,

     v.                                                      Case No. 8:17-cv-826-T-35AEP


     SAID RUM,

                   Defendant.
                                                  /

                                REPORT AND RECOMMENDATION

            The Government brought this action against Said Rum (“Rum”) to collect outstanding

     civil penalties assessed against Rum under 31 U.S.C. § 5321(a)(5)(C) for willful failure to

     report an interest in a foreign bank account for tax year 2007 (Doc. 1). Each party moved for

     summary judgment and filed responses thereto (Docs. 30, 31, 55, 58, 60, 61, 66, 67). A hearing

     was conducted on the matter on May 28, 2019. For the reasons that follow, it is recommended

     that the Government’s Motion for Summary Judgment (Doc. 31) be granted and Rum’s Motion

     for Summary Judgment (Doc. 30) be denied. 1

                                         I. BACKGROUND

            Rum has been a naturalized citizen of the United States since 1982 (Doc. 31, Declaration

     of Said Rum (“Rum Dep.”), at 11). Rum can read, write, and comprehend English (Doc. 58-5).

     After college, Rum owned and operated several businesses, including a delicatessen, a pet

     supply store, and a convenience store (Rum Dep., at 17-19). In 1998, Rum opened his first

     foreign bank account (“UBS account”) by depositing $1.1 million from his personal checking


     1
      The district judge referred the matter for issuance of a Report and Recommendation (Doc.
     62). See 28 U.S.C. § 636; M.D. Fla. R. 6.01.
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 2 of 36 PageID 2589



     account at Chase Manhattan Bank in New York (10/30/08 closing slip at Ex. 6, Bates

     UBS00050; Rum Dep., at 20-22). The box checked at the top of Rum’s UBS AG account

     opening document shows that he owned a “numbered account” rather than a “name account”

     (Rum Dep., at 24; UBS Account Opening at Ex. 6, Bates UBS00044-45). Further, the UBS

     bank records show that Rum elected to have his mail held at UBS, rather than sent to his U.S.

     address (Kerkado Decl., at ¶8). Rum was charged a fee for UBS AG to retain his mail and all

     retained mail was deemed to have been duly received by him (UBS Account Opening at Ex. 6,

     Bates UBS0044-45). Further, the UBS AG Change of Domicile form memorializing Rum’s

     change of address in 2004 provided that “[r]etained mail service remains in force” (Change of

     Domicile Form at Ex. 6, Bates UBS00049). Agent Marjorie Kerkado (“Kerkado”), the IRS

     agent assigned to conduct Rum’s examination, declared that withholding mail helps avoid

     disclosure of foreign bank accounts to the IRS (Kerkado Decl., at ¶9). Rum opened the UBS

     account to conceal money from potential judgment creditors (Rum Dep., at 42). Interestingly,

     in the Appeals Case Memorandum written by Appeals Officer Svetlana Wrightson

     (“Wrightson”), as well as in Kerkado’s Declaration, it is noted that Rum provided two

     inconsistent versions concerning the lawsuit judgment creditors he was attempting to conceal

     the money at issue from (Doc. 30-29; Kerkado Decl., at ¶10). For instance, Wrightson noted

     that, “[p]er one version of the Taxpayer’s story, in 1998 he was in a car accident and was sued

     by the victim of the accident. Per a second version, the Taxpayer was sued by his customer who

     slipped and fallen inside his business store.” (Doc. 30-29).

            To that effect, Rum alleged that his lawyer advised him to place the money in a foreign

     bank account for concealment purposes (Rum Dep., at 45-47). Rum gave inconsistent

     statements on why he failed to return the money to the U.S. earlier. For example, Rum declared

     that he was afraid of being penalized with a fee for closing the foreign bank account, but then



                                                    2
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 3 of 36 PageID 2590



     also declared that he was satisfied with returns on investment, and thus decided to leave the

     funds in the foreign bank account (Doc. 58-30, Kerkado’s Response to Rum’s Protest Letter).

     Rum admitted that “he was very active with communicating investment strategies to UBS”

     because “he wanted to ensure he was getting the best return on his investment with UBS” (Doc.

     31-11, Petition for Determination of Notice of Deficiency).

            From 2002 to 2008, UBS sent bank statements to Rum that included the following notice

     on the cover:

                     The information contained herein is intended to provide you with
                     information which may assist you in preparing your US federal
                     income tax return. It is for information purposes only and is not
                     intended as formal satisfaction of any government reporting
                     requirements.

     (Income Statements USA at Exhibit 6, Bates UBS00378-44). Further, in 2004, Rum signed a

     document in Switzerland titled “Supplement for New Account US Status” (Supplement at Ex.

     6, Bates UBS00048). The signed document contains the following statement: “In accordance

     with the regulations applicable under US law relating to withholding tax, I declare, as the holder

     of the above-mentioned account, that I am liable to tax in the USA as a US person.” Id. In 2007,

     Rum was the owner of a foreign bank account at UBS AG in Switzerland and had exclusive

     signature authority on the account (Rum Dep., at 20-35). Rum’s UBS AG account balance

     exceeded $10,000 in 2007 (Kerkado Decl., at ¶4; Monthly balance at Ex. 6, Bates UBS00010;

     UBS Bank Statements at Ex. 6, Bates UBS00378 – 444). Rum’s UBS account earned income

     each year, except for 2006 (UBS bank statements at Ex. 6, Bates UBS00011 and UBS00378-

     444; Kerkado Decl., at ¶11; Rum Dep., at 66). Rum owned the UBS account until October 26,




                                                     3
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 4 of 36 PageID 2591



     2008, when he closed it to transfer $1.4 million to Arab Bank, another bank located in

     Switzerland. 2 Id.

             Rum alleged that he used a tax preparer to complete his returns; nevertheless, Rum’s

     2007 tax return is one of several tax returns that is marked as “Self-Prepared” on the tax

     preparer’s signature line (2007 Forms 1040 at Ex. 2; Rum Dep., at 97-98). 3 Rum signed the

     2007 tax return on February 27, 2008; this signature is found on Form 1040 immediately below

     the following standard provision: “Under penalties of perjury, I declare that I have examined

     this return and accompanying schedules and statements, and to the best of my knowledge and

     belief, they are true, correct, and complete.” (2007 Form 1040 at Ex. 2; Rum Dep., at 97).

     Further, Rum alleged that he provided his tax preparer with the documents necessary to prepare

     the returns (Rum Dep., at 78-79). Nonetheless, Rum admits that he never told the tax preparer

     about his foreign bank account and claims that the tax preparer never asked him about the

     existence of a foreign bank account (Rum Dep., at 79). Line 7a of Schedule B of the 2007 Form

     1040 tax return contains the following question: “At any time during 2007, did you have an

     interest in or signature or other authority over a financial account in a foreign country, such as

     a bank account, securities, or other financial account? See instructions for exceptions and filing

     requirements for Form TD F 90-22.1 [FBAR].” (Kerkado Decl., at ¶7; 2007 Form 1040 at Ex.

     2). Due to ownership of the UBS account, Rum was required to file the FBAR on or before

     June 30, 2008, for tax year 2007 (Kerkado Decl., at ¶4). Instead, Schedule B of Rum’s 2007 tax



     2
       During a 2008 IRS examination, Rum did not disclose the foreign bank account he maintained
     at Arab Bank, after closing the UBS account for financial reasons (Kerkado Decl., at ¶20).
     3
        Rum claimed in his answers to interrogatories and during his deposition that George
     Hershkowicz prepared his returns from 1999 to 2007, a man who is now deceased (Rum
     Interrogatory Response No. 10 at Ex. 9; Rum Dep., at 74). However, Rum claimed in his
     Petition to the Tax Court that Steve Mermel Stein prepared his tax returns, a man who owned
     the firm where George Hershkowicz worked (Doc. 31-11, Petition for Determination of Notice
     of Deficiency).


                                                     4
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 5 of 36 PageID 2592



     return is one of several tax returns that represented that Rum did not have an interest in a foreign

     financial account; specifically, a “no” was marked on Question 7(a) of Schedule B (2007 Form

     1040 at Ex. 2; Rum Dep., at 97-98). Rum failed to file an FBAR repeatedly prior to tax year

     2007; in fact, Rum only filed an FBAR for tax year 2008 (Kerkado Decl., at ¶¶6-7). Specifically,

     on October 6, 2009, UBS sent a written notice to Rum stating, in relevant part, that Rum’s

     account with UBS appears to be within the scope of the IRS Treaty Request (10/6/2009 Letter

     at Ex. 13; Rum Dep., at 53-54). Nine days later, Rum filed his first FBAR form, on October 15,

     2009, for tax year 2008 (2008 FBAR at Ex. 17; Kerkado Decl., at ¶6). Further, Rum admitted

     that while he did not disclose the UBS account on his tax returns or the Free Application for

     Federal Student Aid (“FAFSA”), he disclosed the account on his mortgage application to

     demonstrate his strong financial position (Kerkado Decl., at ¶12).

            Upon an initial review by the IRS of Rum’s case, Kerkado proposed a non-willful FBAR

     penalty against Rum (Doc. 58, Deposition of Terry Davis (“Davis Dep.”), at 15-16). Terry

     Davis, her supervisor, approved the proposal, subject to the approval of area counsel (Davis

     Dep., at 19). Davis then sent it to area counsel for approval (Davis Dep., at 15-16). Kerkado

     and Davis initially proposed a non-willful penalty instead of a willful penalty based on the prior

     inaction of New York IRS agents, who had failed to raise an FBAR penalty in Rum’s case.

     Specifically, Davis testified that this was not a close call in terms of willfulness; instead, both

     him and Kerkado “were initially bothered by the fact that the FBAR penalty wasn’t raised

     initially by the service.” (Davis Dep., at 79). Kerkado similarly testified that they did not feel

     they had “a leg to stand on” (Kerkado Dep., at 72-73). However, area counsel’s approval of the

     non-willful penalty was accompanied by the following language:

                    It is our understanding that the revenue agent did not propose a
                    willful penalty in this case because the prior revenue agent failed
                    to raise the issue of filing FBAR forms in the earlier examination.
                    In the absence of additional facts not stated in this memorandum,


                                                      5
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 6 of 36 PageID 2593



                    this office believes that there is sufficient evidence to impose the
                    willful penalty should the Commissioner make that
                    determination. Any evidence that the prior revenue agent failed
                    to raise the FBAR issue should be inadmissible in a court
                    proceeding as not relevant to determining the taxpayer’s intent at
                    the time the violations were committed.

     (Doc. 58-8, Office of Chief Counsel Internal Revenue Service Memorandum). As such, the

     memorandum’s language invited the agents to reconsider Rum’s case (Doc. 58-8, Office of

     Chief Counsel Internal Revenue Service Memorandum). Once Kerkado and Davis ultimately

     realized, through the memorandum’s language, that their initial reasoning was based on an

     irrelevant “factor when it comes to willful definition,” Rum’s case was reconsidered and a

     willful penalty was proposed (Davis Dep., at 79). Then, both Davis and area counsel approved

     Kerkado’s proposal for a willful penalty (Davis Dep., at 77-84). Kerkado never recommended

     anything lower than 50% of the account balance at the time of the violation for a willful penalty

     (Davis Dep., at 82-83). Both Davis and area counsel agreed that Rum was ineligible for

     mitigation because of the proposed civil tax fraud penalty (Davis Dep., at 95). Notably, the

     Internal Revenue Manual (“I.R.M.”) provides that, if the maximum balance of the account

     exceeds a million dollars at the time of the violation, the FBAR statutory maximum applies.

     Exhibit 4.26.16-2. Normal FBAR Penalty Mitigation Guidelines for Violations Occurring After

     October 22, 2004, 2A I.R.M. Abr. & Ann. §4.26.16-2. Here, it is undisputed that the account

     exceeded a million dollars during tax year 2007 (10/30/08 closing slip at Ex. 6, Bates

     UBS00050; Rum Dep., at 20-22; Rum Dep., at 11:15-22 at Ex. 5; 20:24-21:21, 35:7-12 at Ex.

     5; Kerkado Decl. ¶4 at Ex. 7; Monthly balance at Ex. 6, Bates UBS00010; UBS Bank

     Statements at Ex. 6, Bates UBS00378 – 444; Stip. Facts ¶¶1-3; Doc. 58-5). However, the I.R.M.

     also provides for an exception, that is, the statutory maximum could be reduced if a taxpayer

     meets four mitigating factors. Here, the only mitigation factor at issue is the civil tax fraud




                                                     6
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 7 of 36 PageID 2594



     penalty. 4 The I.R.M. provides that, if the IRS determines or sustains a fraud penalty, then

     mitigation of the maximum statutory penalty cannot apply. Exhibit 4.26.16-2. Normal FBAR

     Penalty Mitigation Guidelines for Violations Occurring After October 22, 2004, 2A I.R.M. Abr.

     & Ann. § 4.26.16-2; IRM 4.26.16.4.6.1(2)(d) (July 1, 2008). 5

            Here, Davis testified that the facts and circumstances of this case did not warrant a

     downward departure from the maximum statutory amount and the case was appropriately

     handled (Davis Dep., at 83, 98). Kerkado, on the other hand, testified that she did not feel she

     had the discretion to recommend anything lower than the maximum statutory penalty and could

     not recall consulting the I.R.M. (Doc. 58, Deposition of Marjorie Kerkado (“Kerkado Dep.”),

     at 22-26, 85, 88). Nonetheless, Davis declared that Kerkado was overall a good agent that was

     thorough, knowledgeable, and followed the I.R.M. (Davis Dep., at 7, 71). Kerkado testified that

     she ultimately proposed the willful penalty sometime in March of 2013, but that it ultimately

     was not her decision, and that she could not recall when she put all the facts together and

     convinced herself that Rum was willful (Kerkado Dep., at 44, 69). While Kerkado did find Rum

     to be willful, she felt imposing the maximum statutory penalty “was a lot” (Kerkado Dep., at

     90). Kerkado further testified that Davis and area counsel would be the best people to know if

     there were sufficient facts to support a willful penalty; she was simply in charge of gathering

     the facts and asking if they were sufficient for a certain penalty (Kerkado Dep., at 126). Further,

     Kerkado submitted a Summary Memo detailing the basis for why a willful penalty was


     4
       During the hearing before the undersigned on May 28, 2019, the parties conceded that the
     only mitigating factor at issue is the civil tax fraud penalty.
     5
       A relevant portion of the I.R.M. requires that the “IRS did not determine a fraud penalty against
     the person for an underpayment of income tax for the year in question due to the failure to report
     income related to any amount in a foreign account.” IRM Exhibit 4.26.16-2 (July 1, 2008)
     (emphasis added). Another relevant portion provides that the “Service did not sustain a civil
     fraud penalty against the person for an underpayment for the year in question due to the failure
     to report income related to any amount in a foreign account.” IRM 4.26.16.4.6.1(2)(d) (July 1,
     2008) (emphasis added).


                                                     7
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 8 of 36 PageID 2595



     resubmitted instead of the non-willful penalty, in which she specifically noted that the

     mitigation guidelines were considered and not applicable due to a civil fraud penalty being

     proposed and appealed (Doc. 30-24, Kerkado’s Summary Memorandum in Support of FBAR

     Penalty). Further, Kerkado’s FBAR Examination Lead Sheets also reveal a notation

     demonstrating that she considered the I.R.M. mitigation guidelines in Rum’s exam (Doc. 67-

     1).

            On June 3, 2013, at the conclusion of Rum’s IRS examination, the IRS sent Rum Letter

     3709 stating that it was “proposing a penalty” for willful failure to file the FBAR; the letter

     cited the amended statute that provided for the maximum penalty of 50% of the account at the

     time of violation (Doc. 59, at Ex. 1, “Letter 3709”). Previously, on June 11, 2012, Kerkado sent

     Rum a letter informing him that, since an agreement could not be reached pursuant to her offer

     of a reduced FBAR penalty (20% of the balance of his account) in exchange for agreeing to the

     civil fraud penalty, the maximum statutory penalty would apply for tax year 2007 (Doc. 58-16,

     Kerkado Letter to Rum). Further, Rum posits that Wrightson offered him the same deal

     afterwards (Doc. 58-38, Declaration of Said Rum, at 9). Specifically, Rum alleges that

     Wrightson said she would give him the same offer Kerkado had if he would provide proof for

     such offer. Id. However, Rum failed to provide such proof to Wrightson. Id. The June 3, 2019

     Letter 3709 further explained that Rum would have to accept the penalty, appeal the decision,

     or the IRS would assess the penalty and begin collection procedures if Rum elected to do

     nothing. Id. Along with the Letter 3709, Rum was provided with Form 886-a Explanation of

     Items (Doc. 58-5). The Form set forth the detailed basis upon which the IRS proposed the

     willful penalty against Rum. Id. While Agent Kerkado had the authority to recommend the

     assessment of the willful FBAR penalty against Rum for several tax years, she exercised her




                                                    8
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 9 of 36 PageID 2596



     discretion to recommend the imposition solely for tax year 2007 (Kerkado Decl., at ¶24; Doc.

     30-29, “Appeals Memorandum”).

            Pursuant to Letter 3709, on July 2, 2013, Rum elected to appeal the proposed willful

     penalty by stating that he sought the “discretionary Assessment whereby the Penalty cannot

     exceed $10,000” (Doc. 58, Ex. 27). 6 Wrightson was the Appeals Officer who issued the Appeals

     Memorandum that sustained the willful FBAR penalty against Rum, including the civil fraud

     penalty (Doc. 30-29, “Appeals Memorandum”; Doc. 58-22, Deposition of Svetlana N.

     Wrightson, at 114). 7 Wrightson testified that the reason for sustaining the maximum willful

     FBAR penalty was because the facts, circumstances, and tax law all supported it (Doc. 58-22,

     Deposition of Svetlana N. Wrightson, at 14). In her opinion, based on the I.R.M. language, the

     mitigation factors were properly applied and Rum was disqualified from mitigation based on

     the civil fraud penalty8. Id. Rum also filed a formal protest opposing the fraud penalty on April

     16, 2013, to which Kerkado responded with a detailed letter that set forth her reasoning (Doc.

     58-30, Kerkado’s Response to Rum’s Protest Letter, “Kerkado Response”). Rum then

     proceeded to file a petition with the Tax Court, challenging the IRS’s fraud penalty

     determination under 26 U.S.C. § 6663 (Doc. 31-11, Petition for Determination of Notice of

     Deficiency). The Tax Court ultimately entered a stipulated order whereby Rum would not be

     subject to a civil fraud penalty (Doc. 58-20). The Government then brought this action against

     Rum to collect outstanding civil penalties under 31 U.S.C. § 5321(a)(5)(C) for willful failure


     6
       The amended statute’s limit for non-willful violations is $10,000. 31 U.S.C. § 5321(a)(5)(B).
     The IRS checked the second box on Letter 3709, proposing a willful violation, rather than
     checking the box which provided for a non-willful violation.
     7
       Wrightson further noted in the Appeals Memorandum that Rum indeed failed to qualify for
     relief under the mitigation guidelines; Rum received the IRS Appeals Office notice on April
     30, 2015 (Doc. 30-29, “Appeals Memorandum”).
     8
       Wrightson noted in the Appeals Memorandum that Rum failed to meet the mitigation
     threshold conditions because of both the fraud penalty and his failure to cooperate (Doc. 30-
     29).


                                                    9
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 10 of 36 PageID 2597



      to report an interest in a foreign bank account for calendar year 2007 (Doc. 1). The parties’

      cross-motions for summary judgment are before the undersigned for consideration.

                                      II. STANDARD OF REVIEW

             Summary judgment is appropriate where the movant demonstrates that there is no

      genuine dispute as to any material fact and that the movant is entitled to judgment as a matter

      of law. Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Kernel

      Records Oy v. Mosley, 694 F.3d 1294, 1300 (11th Cir. 2012). A dispute about a material fact

      is “genuine” if the evidence is such that a reasonable jury could return a verdict for the non-

      moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The existence of

      some factual disputes between the litigants will not defeat an otherwise properly supported

      summary judgment motion; “the requirement is that there be no genuine issue of material fact.”

      Id. at 247-48 (emphasis in original). The substantive law applicable to the claims will identify

      which facts are material. Id. at 248. In reviewing the motion, courts must view the evidence

      and make all factual inferences in a light most favorable to the non-moving party and resolve

      all reasonable doubts about the facts in favor of the non-movant. Dadeland Depot, Inc. v. St.

      Paul Fire and Marine Ins. Co., 483 F.3d 1265, 1268 (11th Cir. 2007) (citation omitted).

                                            III. DISCUSSION

             The parties’ pleadings pose three questions before the Court: (1) whether, upon

      amendment, 31 U.S.C. § 5321 superseded or invalidated 31 C.F.R. § 1010.820(g)(2); (2)

      whether there is a genuine issue of material fact over willfulness; and finally, (3) whether the

      IRS acted with bad faith or arbitrarily and capriciously.

         A. Interplay of statutory and regulatory law
             As an initial matter, a question before the Court is whether the maximum penalty for a

      willful violation of 31 U.S.C. § 5321 superseded 31 C.F.R. § 1010.820(g)(2). Each year,




                                                     10
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 11 of 36 PageID 2598



      taxpayers must report to the IRS any financial interests held in a foreign bank by completing a

      form commonly known as the FBAR. 31 U.S.C. § 5314(a). If a taxpayer fails to file the FBAR

      timely, the Secretary of the Treasury (“Secretary”) can impose a civil money penalty. 31 U.S.C.

      5321(a)(5(A). In 2004, Congress amended 31 U.S.C. § 5321 to reflect an increased penalty for

      willful FBAR violations to either the greater of $100,000 or 50% of the balance of the account

      at the time of the violation. See American Jobs Creation Act of 2004, Pub. L. No. 108-357, §

      821, 118 Stat. 1428, 1586 (2004) (codified at 31 U.S.C.A. § 5321 (a)(5)). Specifically, the

      amended statute provides that

                     5) Foreign financial agency transaction violation.--
                     (A) Penalty authorized.--The Secretary of the Treasury may
                     impose a civil money penalty on any person who violates, or
                     causes any violation of, any provision of section 5314.
                                                    ...
                     (B) Amount of penalty.--
                     (C) Willful violations.--In the case of any person willfully
                     violating, or willfully causing any violation of, any provision of
                     section 5314--
                     (i) the maximum penalty under subparagraph (B)(i) shall be
                     increased to the greater of--
                     (I) $100,000, or
                     (II) 50 percent of the amount determined under subparagraph (D)
                     ...
      31 U.S.C. § 5321 (emphasis added). 9 To this date, the Secretary has not promulgated an updated

      regulation that reflects these amendments. 31 C.F.R. § 1010.820(g)(2). Specifically, the

      regulation continues to provide that

                      (g) For any willful violation committed after October 27, 1986,
                     of any requirement of § 1010.350, § 1010.360, or § 1010.420, the
                     Secretary may assess upon any person, a civil penalty:
                                                    ...
                      (2) In the case of a violation of §1010.350 or §1010.420
                     involving a failure to report the existence of an account or any
                     identifying information required to be provided with respect to
                     such account, a civil penalty not to exceed the greater of the

      9
       The amended statute also added a penalty for non-willful violations limited to $10,000. 31
      U.S.C. § 5321(a)(5)(B).


                                                    11
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 12 of 36 PageID 2599



                     amount (not to exceed $100,000) equal to the balance in the
                     account at the time of the violation, or $25,000.


      31 C.F.R. § 1010.820(g)(2) (emphasis added). While the parties agree that the applicable statute

      on reporting foreign bank accounts is the amended version of 31 U.S.C. § 5321, Rum argues

      that the IRS acted arbitrarily and capriciously because the regulation still applies. On the other

      hand, the Government argues that 31 C.F.R. § 1010.820(g)(2) is inconsistent with the 2004

      amendments to 31 U.S.C. § 5321, and as such, the regulation was implicitly superseded or

      invalidated by the statute.

             Under 5 U.S.C. § 706(2), “a court must hold unlawful and set aside agency actions

      which are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

      law.” 5 U.S.C. § 706(2). Rum argues that the IRS’s action was “not in accordance with law”

      because the regulation was not followed when the IRS assessed the FBAR penalty for tax year

      2007, and as such the court must hold the action “unlawful” and set it aside. Rum relies on two

      cases, United States v. Colliot 10 and United States v. Wahdan 11, which held that, despite the

      statutory amendment, the regulation is still in force. 12 Initially, Colliot held that 31 C.F.R. §

      1010.820(g)(2) is consistent with 31 U.S.C.A. § 5321 as amended, and as such, was not

      superseded or invalidated; Wahdan then issued a congruous decision based on Colliot. 2018

      WL 2271381; 325 F. Supp. 3d 1136. Colliot reasoned that the statute did not supersede or

      invalidate the regulation because they could be applied consistent with each other. Id. at 2-3.

      To that effect, Colliot noted that the amended statute vested the Treasury with the discretion to

      determine the amount of the willful penalty, as long as it did not exceed the ceiling set, i.e.,



      10
         No. AU-16-CA-01281-SS, 2018 WL 2271381 (W.D. Tex. May 16, 2018).
      11
         325 F. Supp. 3d 1136 (D. Colo. 2018).
      12
         The only guidance on this issue from the courts originates solely from opinions issued by
      district courts and federal claims courts.


                                                     12
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 13 of 36 PageID 2600



      $100,000 or 50% of the account at the time of the violation, and the Treasury cabined that

      discretion at $100,000 by not amending the regulation. Id. Wahdan held similarly by essentially

      noting that the amended statute “does not mandate imposition of the maximum penalty” and

      instead left the discretion with the Treasury, who failed to amend the regulation after fourteen

      years. 325 F. Supp. 3d at 1139.

             Nevertheless, the undersigned finds persuasive the reasoning of a recent string of cases

      that rejected Colliot and Wahdan and found that the statute superseded the regulation, namely,

      United States v. Jung Joo Park, et al. 13, Norman v. United States 14, Kimble v. United States15,

      United States v. Horowitz 16, and United States v. Garrity 17. Upon review of these cases, the

      undersigned concludes that, while the amended statute provides that the “Treasury may impose

      a civil money penalty . . .”, Congress provided that the amount of the penalty for willful

      violations “shall be increased . . . .” 31 U.S.C. § 5321 (emphasis added). The regulation is no

      longer valid because it is inconsistent with the amended statute which “mandates that the

      maximum penalty be set to the greater of $100,000 or 50 percent of the balance of the account.”

      Norman, 138 Fed. Cl. 189, 195-96 (July 31, 2018) (emphasis added). While the Treasury was

      vested with discretion in determining the penalty amounts, Congress nevertheless “used the

      imperative ‘shall,’ rather than the permissive, ‘may.’” Id. at 196. In other words, had Congress

      intended to leave the discretion with the Treasury regarding the amount of the penalties, it could

      have easily used the word “may” again, as it did in directing who had the authority to impose

      the penalties. Thus, the amendment “did not merely allow for a higher ‘ceiling’ on penalties

      while allowing the Treasury Secretary to regulate under that ceiling at his discretion; rather,


      13
         No. 16 C 10787, 2019 WL 2248544 (N.D. Ill. May 24, 2019).
      14
         138 Fed. Cl. 189 (July 31, 2018).
      15
         141 Fed. Cl. 373 (2018).
      16
         361 F. Supp. 3d 511 (D. Md. 2019).
      17
         No. 3:15-CV-243(MPS), 2019 WL 1004584 (D. Conn. Feb. 28, 2019).


                                                     13
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 14 of 36 PageID 2601



      Congress raised the ceiling itself, and in so doing, removed the Treasury Secretary’s discretion

      to regulate any other maximum.” Id.; see also Jung Joo Park, et al., 2019 WL 2248544, at *8

      (rejecting Colliot and Wahdan’s reasoning by noting that, “[w]hile Congress did not establish

      specific reporting requirements in the BSA, leaving that to the Secretary, it did establish, in §

      5321, specific parameters for civil penalties, providing what the maximum penalty for willful

      violations “shall” be”). As such, the regulation is no longer consistent with the amended statute

      as the maximum penalty remained set at $100,000 rather than to the greater of $100,000 or 50%

      of the balance of the account. Norman, 138 Fed. Cl. at 196. Thus, the regulation is no longer

      valid. Id. (citing United States v. Larionoff, 431 U.S. 864, 873, 97 S. Ct. 2150, 53 L. Ed. 2d 48

      (1977)).

             More so, the Treasury’s inaction fails to support Rum’s position that the regulation’s

      continued existence translates to its validity in the face of the amended statute. While the

      regulation was not amended to reflect the statutory maximum, the IRS issued an Internal

      Revenue Manual (“I.R.M.”) section addressing such inaction by noting that while “[a]t the time

      of this writing, the regulations at [31 C.F.R. § 1010.820] have not been revised to reflect the

      change in the willfulness penalty ceiling,” the amended statute “is self-executing and the new

      penalty ceilings apply.” I.R.M. § 4.26.16.4.5.1. Kimble, 141 Fed. Cl. 373, 388 (2018) (rejecting

      Colliot and Wahdan by finding that the statute superseded or invalidated the regulation);

      Horowitz, 361 F. Supp. 3d 511, 515 (D. Md. 2019) (agreeing with Kimble in light of a recent

      I.R.M. provision which states that, as long as a violation occurred after October 22, 2004, “the

      statutory ceiling is the greater of $100,000 or 50% of the balance in the account at the time of

      the violation.” I.R.M. § 4.26.16.6.5(3) (Nov. 6, 2015)). 18 In fact, when the statute was amended



      18
        While the I.R.M. lacks the force of law, courts have used it “on a limited basis, to provide
      guidance in interpreting terms in regulations.” Horowitz, 361 F. Supp. 3d at 515.


                                                     14
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 15 of 36 PageID 2602



      in 2004, “Congress specified that the higher penalties for willful FBAR violations would take

      effect immediately once the amendments were enacted,” as evidenced by the language in the

      public law: “[t]he amendment made by this section shall apply to violations occurring after the

      date of the enactment of this Act.” Garrity, 2019 WL 1004584, at *3. In Garrity, the court

      specifically found that the “Secretary could not override Congress’s clear directive to raise the

      maximum willful FBAR penalty by declining to act and relying on a regulation parroting an

      obsolete version of the statute.” Id. Further, the court in Garrity held that the Secretary need

      not take “some formal regulatory action before the penalty provisions of the BSA acquire the

      force of law,” because the plain language of the amended statute fails to “suggest that additional

      regulations are necessary before the civil penalties can take effect.” Id. The higher penalty

      requirements for willful FBAR violations took place immediately after the amendment. Id.

      Consequently, the undersigned finds that the regulation is inconsistent with the amended statute.

      As such, the IRS properly applied 31 U.S.C. § 5321 instead of 31 C.F.R. § 1010.820(g)(2) when

      assessing the willful penalty against Rum for 50% of the balance of his account.

         a. Willfulness

             Upon finding that the IRS properly applied 31 U.S.C. § 5321, the Court must now

      analyze whether the record establishes that Rum meets all the elements for a willful penalty

      assessed under this statute. To be subject to a willful FBAR penalty under 31 U.S.C. § 5321,

      the following elements must be met: (1) the person is a U.S. citizen; (2) the person had an

      interest in or authority over a foreign financial account; (3) the financial account had a balance

      that exceeded $10,000 at some point during the reporting period; and (4) the person willfully

      failed to disclose the account and file an FBAR form for the account. 31 U.S.C. § 5314. It is

      undisputed that Rum is a U.S. citizen who had interest in UBS AG, a bank account located in

      Switzerland, and that the account had a balance exceeding $10,000 during the reporting period



                                                     15
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 16 of 36 PageID 2603



      (Rum Dep., at 11:15-22 at Ex. 5; 20:24-21:21, 35:7-12 at Ex. 5; Kerkado Decl., at ¶4; Monthly

      balance at Ex. 6, Bates UBS00010; UBS Bank Statements at Ex. 6, Bates UBS00378 – 444;

      Stip. Facts ¶¶1-3). As such, the Court shall focus its analysis on the sole element in dispute:

      willfulness.

             While willfulness is not specifically defined under the statute, the Bank Secrecy Act

      defines the penalties as “civil money penalties.” 31 U.S.C. § 5321(a)(5)(A). In the context of

      civil money penalties, willfulness “is generally taken [ ] to cover not only knowing violation of

      a standard, but reckless ones as well.” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57, 127 S.

      Ct. 2201, 167 L.Ed.2d 1045 (2007) (citing McLaughlin v. Richland Shoe Co., 486 U.S. 128,

      133, 108 S. Ct. 1677, 100 L.Ed.2d 115). 19 In the FBAR context, willfulness “may be proven

      ‘through inference from conduct meant to conceal or mislead sources of income or other

      financial information,’ and it ‘can be inferred from a conscious effort to avoid learning about

      reporting requirements.’” Williams, 489 Fed. App’x at 658 (quoting United States v. Sturman,

      951 F.2d 1466, 1476 (6th Cir. 1991)); see, e.g., Bedrosian v. United States, No. 2:15-cv-5853,

      2017 WL 4946433 at *3, 2017 U.S. Dist. LEXIS 154625 at *3 (E.D. Pa. 2017) (holding that

      recklessness establishes a willful FBAR violation and that “every federal court to have

      considered the issue has found the correct standard to be the one used in other civil contexts”);

      United States v. Bohanec, 263 F. Supp. 3d 881, 888-89 (C.D. Cal. 2016) (holding that

      willfulness under §5321 can be shown through “reckless disregard of a statutory duty”).

      Further, circumstantial evidence and inferences drawn by a court based on the record suffice as




      19
        Rum’s reliance on Cheek v. United States, 498 U.S. 192, 201 (1991) is misplaced. Cheek’s
      narrower standard for willfulness, namely, “a voluntary, intentional violation of a known legal
      duty” has been applied in a criminal, rather than a civil context. United States v. Sturman, 951
      F.2d 1466, 1477 (6th Cir. 1991).


                                                     16
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 17 of 36 PageID 2604



      “persons who fail to file an FBAR are not likely to admit they knew of the filing requirement

      and chose not to comply with it.” McBride, 908 F. Supp. 2d at 1204.

             Rum’s contention that there is a genuine issue of material fact as to willfulness is

      unavailing. A taxpayer’s failure to review their tax returns for accuracy despite repeatedly

      signing them, along with “falsely representing under penalty of perjury” that they do not have

      a foreign bank account (by answering “no” to question 7(a) on Line 7a of Schedule B of a 1040

      tax return) in and of itself supports a finding of “reckless disregard” to report under the FBAR.

      Kimble v. United States, 141 Fed. Cl. 373, 376 (2018). Once a taxpayer signs a tax return, they

      are “put on inquiry notice of the FBAR requirement” and, as such, “charged with constructive

      knowledge” of the contents of the tax return in question. Id. at 385-86. See also United States

      v. Williams, 489 F. App’x 655, 659 (4th Cir. 2012) (holding that Williams wilfully violated the

      FBAR requirement because “William’s signature is prima facie evidence that he knew the

      contents of the return . . . and at a minimum line 7a’s directions to ‘[s]ee instructions for

      exceptions and filing requirements for Form TD F 90-22.1’ put Williams on inquiry notice of

      the FBAR requirement” and that failing to read his returns demonstrates a “conscious effort to

      avoid learning about reporting requirements . . . and his false answers on . . . his federal tax

      return evidence conduct that was ‘meant to conceal or mislead sources of income or other

      financial information’”); United States v. Doherty, 233 F.3d 1275, 1282 (11th Cir. 2000) (noting

      that a defendant can be charged with knowledge of the contents of a tax return by signing a

      fraudulent form); Norman v. United States, 138 Fed. Cl. 189, 194-95 (Fed. Cl. 2018) (holding

      that “[a]t a minimum, Norman was ‘put on inquiry notice of the FBAR requirement’ when she

      signed her tax return for 2007, but chose not to seek further information about the reporting

      requirements . . . [a]lthough one of the consistent pieces of Ms. Norman’s testimony was that

      she did not read her tax return . . . simply not reading the return does not shield Ms. Norman



                                                     17
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 18 of 36 PageID 2605



      from the implications of its contents”); Jarnagin v. United States, 134 Fed. Cl. 368, 378 (2017)

      (holding that “any individual exercising ordinary business care and prudence” would read the

      information specified by the government in the tax returns and then “would have made inquiry

      of their account about the FBAR filing requirements after having identified the clear error in

      the response provided to question 7a”); United States v. McBride, 908 F. Supp. 2d 1186, 1206

      (D. Utah 2012) (noting that “[i]t is well established that taxpayers are charged with the

      knowledge, awareness, and responsibility for their tax returns, signed under penalties of perjury,

      and submitted to the IRS”).

             Here, it is undisputed that Rum signed the 2007 tax return on February 27, 2008, along

      with other tax returns, charging him with constructive knowledge of the FBAR requirement

      (Doc. 31-2, at Ex. 2; Rum Dep., at 97). Form 1040 included a plain instruction: “[y]ou must

      complete this part if you (a) had over $1,500 of taxable interest or ordinary dividends; or (b)

      had a foreign account . . .” (Doc. 31-2, at Ex. 2) (emphasis added). The instruction clarified

      that this applies to a person with a foreign bank account. As such, it was irrelevant whether

      Rum actually believed that his income was not taxable—the question simply asked if such

      account existed. It is undisputed that Rum knew that such account existed (Rum Dep., at 20-21,

      35). Schedule B then proceeds with a plain question, question 7(a): “At any time during 2007,

      did you have an interest in or a signature or other authority over a financial account in a foreign

      country, such as a bank account, securities account, or other financial account? See page B-2

      for exceptions and filing requirements for Form TD F 90-22.1 [FBAR]” (Doc. 31-2, at Ex. 2).

      Based on the record, either Rum or his tax accountant repeatedly typed an “X” for “No” in the

      relevant box (Doc. 31-2, at Ex. 2; Kerkado Decl., at ¶¶6-7). 20 Yet again, it is undisputed that


      20
        Even if a tax accountant prepared Rum’s tax returns, his reliance “upon advice that [he] never
      solicited nor received” may not be used as a “shield reliance” and excuse. Jarnagin v. United
      States, 134 Fed. Cl. 368, 378 (2017) (holding that the Jarnagins cannot use their reliance on


                                                      18
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 19 of 36 PageID 2606



      Rum had an interest in a foreign bank account in 2007 (Rum Dep., at 20-21, 35). As such,

      Rum’s pattern of signing his tax returns without reviewing them, along with falsely answering

      “no” to question 7(a) suffices to support a finding of willfulness to report under the FBAR.

             Further, the record includes more evidence that, while not necessary to establish

      willfulness, supports this finding by showing a pattern of conscious efforts to conceal and avoid

      learning about the FBAR reporting requirement. For instance, Rum admitted that the only

      reason for opening the UBS account was to conceal the money from potential judgment

      creditors (Rum Dep., at 42). Rum also owned a “numbered” rather than a “name account” and

      elected to have his UBS mail withheld abroad (Rum Dep., at 24; UBS Account Opening at Ex.

      6, Bates UBS00044-45; Kerkado Decl., at ¶8). Additionally, UBS sent bank statements to Rum

      for numerous years explicitly noting that those statements could assist Rum in preparing his US

      tax returns, and that they do not satisfy government reporting requirements in and of themselves

      (Income Statements USA at Exhibit 6, Bates UBS00378-44). Rum also admitted that he

      disclosed the UBS account on his mortgage application to assist him financially (Kerkado Decl.,

      at ¶12). These circumstances, along with others, 21 allow the Court to find that Rum meant to

      conceal his foreign accounts and avoid learning about the FBAR filing requirement. McBride,

      908 F. Supp. 2d at 1204. Consequently, because Rum is a U.S. citizen, who had an interest in a

      foreign bank account with a balance exceeding $10,000 during the reporting period, and

      willfully failed to report such account, the IRS appropriately proposed a willful FBAR penalty

      against Rum under 31 U.S.C. §5321.




      their tax accountant as a shield when they never asked about the reporting requirements on their
      foreign bank account, nor received such advice). Similarly, Rum admits that he never told the
      tax preparer about his foreign bank account and claims that the tax preparer never asked him
      about the existence of a foreign bank account (Rum Dep., at 79).
      21
         The Court shall address in full these facts and circumstances in the forthcoming section.


                                                     19
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 20 of 36 PageID 2607



           B. Administrative Procedure Act

              Upon finding that the IRS appropriately applied 31 U.S.C. § 5321 when assessing a

      willful penalty against Rum, the only question remaining before the Court is whether the IRS

      acted arbitrarily and capriciously when assessing the maximum statutory penalty, i.e., 50% of

      the balance of Rum’s account. Under the Administrative Procedure Act (“APA”), a court must

      hold unlawful and set aside agency actions, findings, and conclusions found to be “arbitrary,

      capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

      §706(2)(A). 22 Specifically,

                     An agency[’s] [action] would be arbitrary and capricious if the
                     agency has relied on factors which Congress has not intended it
                     to consider, entirely failed to consider an important aspect of the
                     problem, offered an explanation for its decision that runs counter
                     to the evidence before the agency, or is so implausible that it
                     could not be ascribed to a difference in view or the product of
                     agency expertise.

      Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50 (1983). The

      arbitrary and capricious standard “is exceedingly deferential.” Fund for Animals, Inc. v. Rice,

      85 F.3d 535, 541 (11th Cir. 1996) (emphasis added). A reviewing court may not overrule the

      agency’s determination simply because the court would have reached a different result. Id. at

      542 (noting that “[a]dministrative decisions should be set aside in this context ... only for

      substantial procedural or substantive reasons as mandated by statute, ... not simply because the

      court is unhappy with the result reached.”) (alterations in original). Indeed, a court shall only

      review the record before it to ensure that the agency engaged in reasoned decision-making and



      22
         There is no binding caselaw addressing the standard that applies to the judicial review of the
      assessment of FBAR penalties. Nevertheless, the APA provides guidance towards conducting
      the judicial review of an agency’s decision. See Abbott Labs. v. Gardner, 387 U.S. 136, 140
      (1967) (noting that judicial review of final agency actions is presumed under the APA). Further,
      the parties concede that the assessment of the FBAR penalty is reviewable under the APA
      (Docs. 31, 58).


                                                     20
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 21 of 36 PageID 2608



      there was a “rational connection between the facts found and the choice made.” Motor Vehicle

      Mfrs. Ass'n, 463 U.S. at 43 (quoting Burlington Truck Lines, Inc. v. United States, 371 U.S.

      156, 168 (1962)); Fund for Animals, Inc. v. Rice, 85 F.3d 535, 541 (11th Cir. 1996). If a court

      finds that an agency acted arbitrarily and capriciously, the proper course “is to remand to the

      agency for additional investigation or explanation.” Florida Power & Light Co. v. Lorion, 470

      U.S. 729, 744, 105 S. Ct. 1598, 84 L. Ed. 2d 643 (1985). An agency’s selection of a penalty is

      within its discretion, “to be reviewed only for abuse under an arbitrary and capricious standard

      of review.” Ekanem v. Internal Revenue Service, 1998 WL 773614, at *1 (D. Md. 1998); United

      States v. Williams, No. 1:09-CV-00437, 2014 WL 3746497, at *1 (E.D. Va. June 26, 2014)

      (holding that the APA standard applies when reviewing an FBAR penalty amount); but see

      United States v. McBride, 908 F. Supp. 2d, 1186, 1214 (D. Utah Nov. 8, 2012) (giving great

      deference to the judgment of the agency and holding that the FBAR penalties were within the

      range authorized by Congress, while not specifically identifying a standard of review).

             a. Arbitrary and Capricious

             As such, the Court must determine whether there is a rational basis between the facts

      and the IRS’s final decision to impose a 50% willful penalty against Rum. In other words, under

      this “exceedingly deferential” standard, did the IRS engage in reasoned decision-making, rather

      than act arbitrarily and capriciously? As an initial matter 23, the I.R.M. states that, if the

      maximum balance of the account exceeds a million dollars at the time of the violation, the

      FBAR statutory maximum applies. Exhibit 4.26.16-2. Normal FBAR Penalty Mitigation

      Guidelines for Violations Occurring After October 22, 2004, 2A I.R.M. Abr. & Ann. §4.26.16-

      2. Here, it is undisputed that the account exceeded a million dollars during tax year 2007



      23
         A full discussion in the willfulness section details how the record properly established a
      rational link between the facts and willfulness finding.


                                                    21
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 22 of 36 PageID 2609



      (10/30/08 closing slip at Ex. 6, Bates UBS00050; Rum Dep., at 20-22; Rum Dep., at 11:15-22

      at Ex. 5; 20:24-21:21, 35:7-12 at Ex. 5; Kerkado Decl. ¶4 at Ex. 7; Monthly balance at Ex. 6,

      Bates UBS00010; UBS Bank Statements at Ex. 6, Bates UBS00378 – 444; Stip. Facts ¶¶1-3;

      Doc. 58-5). The IRS assessed a penalty of 50% of the balance in the account penalty, as it was

      greater than $100,000 in Rum’s case. Nevertheless, the I.R.M. provides for the following

      exception: the statutory maximum could be reduced if a taxpayer meets four mitigation factors.

      As noted previously, the only mitigation factor at issue is the civil tax fraud penalty. The two

      pertinent I.R.M. sections provide that the IRS must not have determined or sustained a fraud

      penalty to qualify for mitigation. Exhibit 4.26.16-2. Normal FBAR Penalty Mitigation

      Guidelines for Violations Occurring After October 22, 2004, 2A I.R.M. Abr. & Ann. § 4.26.16-

      2; IRM 4.26.16.4.6.1(2)(d) (July 1, 2008). As such, the Court must conduct a review, under the

      arbitrary and capricious standard, establishing whether the IRS had a rational basis for assessing

      the civil fraud penalty.

                1. Civil Fraud Penalty

                When imposing a civil fraud tax penalty, the IRS has the burden, by clear and

      convincing evidence 24, to show that an underpayment of tax exists and that some portion of that

      underpayment is due to fraud. 26 U.S.C. §6663; 7454(a); Rule 142(b); Clayton v.

      Commissioner, 102 T.C. 632, 646 (1994). The taxpayer’s actions and conduct may be sufficient

      in establishing intent. Otsuki v. Commissioner, 53 T.C. 96, 1 05-1 06 (1969). The IRS can rely

      on circumstantial evidence and reasonable inferences drawn from the facts in the taxpayer’s

      record, as direct proof of intent is rarely available. Rowlee v. Commissioner, 80 T.C. 1111, 1123

      (1983); Stone v. Commissioner, 56 T.C. 213, 223-224 (1971). When considering whether the

      civil fraud penalty should be applied, the IRS looks to the existence of “badges of fraud.” 26


      24
           However, as previously noted, the Court must use an arbitrary and capricious standard here.


                                                      22
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 23 of 36 PageID 2610



      U.S.C. §6663. Depending on the record, one or more badges of fraud may be sufficient to prove

      fraudulent intent. Bertoli v. Commissioner, 103 T.C. 501, 518 (1994). Courts have used the

      following “badges of fraud” as factors in determining the applicability of the civil fraud penalty:

      (1) understating income, (2) maintaining inadequate records, (3) implausible or inconsistent

      explanations of behavior, (4) concealment of income or assets, (5) failing to cooperate with tax

      authorities, (6) engaging in illegal activities, (7) an intent to mislead which may be inferred

      from a pattern of conduct, (8) lack of credibility of the taxpayer’s testimony, (9) filing false

      documents, (10) failing to file tax returns, and (11) dealing in cash. Spies v. United States, 317

      U.S. 492, 499 (1943); Douge v. Commissioner, 899 F.2d 164, 168 (2d Cir. 1990); Bradford v.

      Commissioner, 796 F.2d 303, 307-308 (9th Cir. 1986), aff’g T.C. Memo. 1984-601; Recklitis

      v. Commissioner, 91 T.C. 874, 910 (1988). The IRS uses several other indicators of fraud in

      determining a fraud penalty, such as false statements about material facts pertaining to an

      examination, failure to make full disclosures of relevant facts to an accountant, attorney, or

      return preparer, pattern of consistent failure over several years to report income fully,

      transferring assets for concealment purposes, and concealing bank accounts. 25.1.2 -

      Recognizing and Developing Fraud, 2007 WL 9246743.

             Here, the record contains a plethora of implausible and inconsistent explanations of

      behavior, which altogether lead to a lack of credibility of Rum’s testimony. As an initial matter,

      the record fails to establish that Rum does not have sufficient education, experience, and

      diligence to fulfill his U.S. tax obligations. For instance, Mr. Rum can read and write in English

      and has been proven to comprehend English (Doc. 58-5, “Form”). After college, Rum owned

      and operated several businesses, including a delicatessen, a pet supply store, and a convenience

      store (Rum Dep., at 17-19). Further, Rum admitted in his petition to the Tax Court that “he was

      very active with communicating investment strategies to UBS” and read financial papers



                                                      23
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 24 of 36 PageID 2611



      because “he wanted to ensure he was getting the best return on his investment with UBS” (Doc.

      31-11, Petition for Determination of Notice of Deficiency). As such, the overall record paints

      the picture of a person who can readily understand the plain language used in tax form

      instructions, along with the ordinary prudence to handle his duties and affairs. For instance, the

      tax forms clearly instructed Rum in plain English to declare whether he owned a foreign bank

      account (Doc. 31-2, at Ex. 2). For numerous years, Rum undisputedly knew he did own a

      foreign bank account, yet repeatedly declared to the IRS that no such account existed (Rum

      Dep., at 20-21, 35).

                Further, Rum declared that he opened the initial foreign bank account to conceal the

      money from potential judgment creditors 25 (Rum Dep., at 42). Nevertheless, the record reflects

      that he made inconsistent statements regarding which lawsuit judgment creditors he was trying

      to conceal his money from: a car accident or a slip and fall injury (Doc. 30-29; Kerkado Decl.,

      at ¶10). Further, Rum gave inconsistent statements on why he did not bring the money back to

      the United States once that was no longer a concern: Rum declared that he was afraid of being

      penalized with a fee for closing the foreign bank account, but then also claimed that he was

      satisfied with the returns on investment, and thus decided to leave the funds in the foreign bank

      account (Doc. 58-30, Kerkado’s Response to Rum’s Protest Letter).

                While Rum alleges that he used a tax preparer to complete his tax returns, Rum’s

      relevant tax returns are marked as “Self-Prepared” on the tax preparer’s signature line (2007

      Forms 1040 at Ex. 2; Rum Dep., at 97-98). Rum failed to provide any evidence supporting the

      allegation that he sought the advice of an accountant or advisor to prepare his tax returns (Doc.

      58-30, Kerkado’s Response to Rum’s Protest Letter). Even assuming that such tax preparer

      existed, Rum further provided inconsistent statements about the identity of such tax preparer:


      25
           Rum did not provide evidence supporting this allegation.


                                                     24
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 25 of 36 PageID 2612



      Rum claimed in his answers to interrogatories and during his deposition that George

      Hershkowicz prepared his returns from 1999 to 2007, a man who is now deceased, but then also

      claimed in his Tax Court petition that Steve Mermel Stein prepared his tax returns, a man who

      owned the firm where George Hershkowicz worked (Rum Interrogatory Response No. 10 at

      Ex. 9; Rum Dep., at 74; Doc. 31-11, Petition for Determination of Notice of Deficiency).

             In addition, the record reflects a pattern of behavior that allows the Court to infer an

      intent to mislead and conceal. For instance, Rum’s very reason for creating a foreign bank

      account was to unlawfully conceal his money from potential judgment creditors (Rum Dep., at

      42). When opening the account, he elected to own a “numbered account” rather than a “name

      account,” along with paying to have his mail withheld at UBS, rather than sent to the U.S. (Rum

      Dep., at 24; UBS Account Opening at Ex. 6, Bates UBS00044-45; Kerkado Decl., at ¶8; Change

      of Domicile Form at Ex. 6, Bates UBS00049). Rum also admits that he never told the tax

      preparer, if one existed, about his foreign bank account (Rum Dep., at 79). Further, while Rum

      failed to list his foreign bank account on the relevant tax returns, he did list the account on a

      mortgage application to benefit financially (Kerkado Decl., at ¶12). Then, while UBS advised

      Rum of the QI deemed sales, and the record reflects that Rum understood his obligations once

      briefed, Rum failed to provide a W-9 form, effectively concealing his funds from his offshore

      account from the IRS (Docs. 30-29, 58-5). Though Rum alleges that he held the belief that his

      income was not taxable, a belief unsupported by evidence as well, as Kerkado noted, if he truly

      held that belief, he would not have objected to UBS reporting his income to the IRS (Doc. 58-

      30, Kerkado’s Response to Rum’s Protest Letter). Quite the contrary, the record supports that

      Rum was repeatedly made aware of his U.S. tax obligations and that Rum avoided fulfilling

      these obligations. For instance, UBS sent bank statements to Rum from 2002 to 2008 that

      contained the following notice on the first page:



                                                     25
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 26 of 36 PageID 2613




                     The information contained herein is intended to provide you with
                     information which may assist you in preparing your US federal
                     income tax return. It is for information purposes only and is not
                     intended as formal satisfaction of any government reporting
                     requirements.

      (Income Statements USA at Exhibit 6, Bates UBS00378-44). Further, in 2004, Rum signed a

      document in Switzerland titled “Supplement for New Account US Status” (Supplement at Ex.

      6, Bates UBS00048). The signed document contains the following statement: “In accordance

      with the regulations applicable under US law relating to withholding tax, I declare, as the holder

      of the above-mentioned account, that I am liable to tax in the USA as a US person.” Id. Then,

      while Rum alleges that he never read his tax returns, he repeatedly signed under perjury

      declaring otherwise (2007 Form 1040 at Ex. 2; Rum Dep., at 97). Simply put, as Kerkado

      asserted, there is no evidence of misunderstandings (Doc. 58-30, Kerkado’s Response to Rum’s

      Protest Letter). Even based on Rum’s allegations of good faith misunderstandings, specifically

      that the money would not have to be reported until brought back to the U.S., the record shows

      that, even in 2009, he did not report the total income earned offshore. Id.

             Additionally, during the audit for the 2006 tax return, Rum and his representative

      concealed the fact that the funds at UBS were transferred to another offshore bank account; to

      that effect, the IRS noted that Rum disclosed “only the account of which he thought the IRS

      was already aware” (Doc. 30-29; Doc. 58-5). Rum disclosed both offshore accounts only for

      tax year 2008 (Kerkado Decl., at ¶¶6-7). Moreover, as Kerkado noted, Rum secured a federal

      tax attorney to assist him with the 2006 IRS audit; nevertheless, when Offshore Voluntary

      Disclosure Initiative (OVDI) was open to UBS customers, the taxpayer opted instead for a quiet

      disclosure (Doc. 58-30, Kerkado’s Response to Rum’s Protest Letter). As Kerkado further

      noted, had Rum entered in the OVDI program, he could have avoided any fraud penalties. Id.

      Rum instead chose to continue his concealment until UBS sent him a letter indicating that his


                                                     26
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 27 of 36 PageID 2614



      account had been disclosed to the IRS. Id. The UBS income was not reported on the tax returns

      until UBS notified the taxpayer of the disclosure to the IRS. Id. The offshore income was not

      reported correctly until IRS made contact with the taxpayer specifically about the offshore

      account. Id. Ultimately, as Kerkado concluded in her letter in response to Rum’s protest, Rum

      secured a tax attorney two and a half years prior to the IRS making contact regarding the UBS

      account, and yet, not one accurate return was filed showing the correct income earned offshore.

      Id. If his intent was to comply, he would have by then, but the record fails to establish that. Id.

             Finally, the record supports that all the behavior detailed above constitutes a pattern of

      consistent failure over numerous years to report income fully, and involved a substantial amount

      of money. Specifically, Rum opened the first foreign bank account at UBS in 1998, and the

      second foreign bank account at Arab Bank in 2008, but only disclosed both of them a decade

      later, in his 2008 tax return (10/30/08 closing slip at Ex. 6, Bates UBS00050; Rum Dep., at 20-

      22; Rum Dep., at 24; UBS Account Opening at Ex. 6, Bates UBS00044-45; Kerkado Decl., at

      ¶¶6-7). Further, Rum’s foreign bank account ranged from approximately $1.1 million in 1998

      to approximately $1.4 million in 2008. Id. Consequently, based on the entirety of the record

      and Rum’s behavior, the undersigned finds the numerous badges of fraud sufficient to show

      that the IRS had a rational basis upon which to impose the maximum statutory penalty. As such,

      because the IRS had a rational, reasoned basis for subjecting Rum to the maximum statutory

      penalty, i.e., 50% of the balance of his account, the IRS did not act arbitrarily and capriciously

      during the administrative process.

             b. Bad Faith

             Nevertheless, Rum contends that this Court should go beyond the record and review the

      IRS’s decision under the de novo standard instead. “In applying [the arbitrary and capricious

      standard], the focal point for judicial review should be the administrative record already in



                                                      27
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 28 of 36 PageID 2615



      existence, not some new record made initially in the reviewing court.” Camp v. Pitts, 411 U.S.

      138, 142 (1973); see also Preserve Endangered Areas of Cobb’s History, Inc. v. U.S. Army

      Corps of Engineers, 87 F.3d 1242, 1246 (11th Cir. 1996). As such, a court cannot consider

      events that transpired after the IRS made its final determination of a penalty. While Rum

      acknowledges that precedent has established the “record rule” detailed above, exceptions exist.

      Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U. S. 402, 420, 91 S. Ct. 814, 28 L. Ed.

      2d 136 (1971). Though the Eleventh Circuit has not specified what exceptions would apply in

      this context, it has noted exceptions recognized by other courts, such as the D.C. Circuit in IMS,

      P.C. v. Alvarez, 129 F.3d 618 (D.C. Cir. 1997). Specifically, Rum contends that the following

      exception applies in this case: a strong showing of agency bad faith or improper behavior. Id.

      at 624 (holding that the plaintiff failed to make a “‘strong showing of bad faith or improper

      behavior’ required to justify supplementing the record.”) When raising this exception, a

      claimant must make a strong showing, based on hard facts and significant evidence, that bad

      faith or improper behavior “infected the agency’s decisionmaking process.” Saget v. Trump,

      2019 U.S. Dist. LEXIS 63773 (E.D.N.Y Apr. 11, 2019) (citing Tummino v. Torti, 603 F. Supp.

      2d 519, 544 (E.D.N.Y. 2009)).

              As an initial matter, Rum contends that the IRS’s resubmission and approval of a willful

      penalty once a non-willful penalty was proposed and approved demonstrates bad faith. The

      Court finds Rum’s argument unavailing. Kerkado and Davis initially proposed a non-willful

      penalty instead of a willful penalty based on the prior inaction of the New York agents, who

      had failed to previously raise an FBAR penalty in Rum’s case. Indeed, Davis testified that this

      was not a close call in terms of willfulness; instead, both him and Kerkado “were initially

      bothered by the fact that the FBAR penalty wasn’t raised initially by the service.” (Davis Dep.,

      at 79). Kerkado similarly testified that they did not feel they had “a leg to stand on” for a willful



                                                       28
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 29 of 36 PageID 2616



      penalty prior to the area counsel memorandum (Kerkado Dep., at 72-73). However, while the

      I.R.M. provides that, once a penalty proposal is approved, the examiner will transmit Letter

      3709 to the taxpayer, area counsel approved the non-willful penalty while also noting the

      following:

                     It is our understanding that the revenue agent did not propose a
                     willful penalty in this case because the prior revenue agent failed
                     to raise the issue of filing FBAR forms in the earlier examination.
                     In the absence of additional facts not stated in this memorandum,
                     this office believes that there is sufficient evidence to impose the
                     willful penalty should the Commissioner make that
                     determination. Any evidence that the prior revenue agent failed
                     to raise the FBAR issue should be inadmissible in a court
                     proceeding as not relevant to determining the taxpayer’s intent at
                     the time the violations were committed.

      (Doc. 58-8, Office of Chief Counsel Internal Revenue Service Memorandum; IRM

      4.26.17.4.3). The memorandum further set forth, in detail, specific factual reasons and caselaw

      that would support a willful penalty against Rum. Id. For instance, the memorandum

      highlighted that Rum’s fraudulent motive for opening the foreign bank account, lying on his

      returns about the existence of the account, and alleging that a preparer had completed the returns

      when only Rum had signed them all support a finding of willfulness (Doc. 58-8, Office of Chief

      Counsel Internal Revenue Service Memorandum). Notably, the memorandum cited United

      States v. Williams in support of a willfulness finding. 26 As such, the memorandum’s language

      invited the agents to reconsider Rum’s case (Doc. 58-8, Office of Chief Counsel Internal

      Revenue Service Memorandum). Once Kerkado and Davis ultimately realized, through the

      memorandum’s language, that their initial reasoning was based on an irrelevant “factor when it

      comes to willful definition,” Rum’s case was reconsidered and a willful penalty was proposed

      (Davis Dep., at 79). Then, both Davis and area counsel approved Kerkado’s proposal for a


      26
        A fuller discussion on United States v. Williams and its applicability here can be found in the
      willfulness section.


                                                     29
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 30 of 36 PageID 2617



      willful penalty (Davis Dep., at 77-84). As such, Davis and Kerkado did not arbitrarily or in bad

      faith reconsider Rum’s penalty: the memorandum invited them to do so despite approving the

      initial penalty. While Rum contends that Davis improperly interjected with this process,

      Kerkado herself testified that Davis and area counsel would be in the best position to know

      whether sufficient facts supported a willful penalty, as her recommendation was subject to their

      approval and she was in charge of gathering the facts and making a proposal (Kerkado Dep., at

      126). Rum declared that he bases the fact that Davis controlled Kerkado’s decision and was

      tougher on taxpayers on his intuition (Doc. 58-38, Declaration of Said Rum, at 7). “Intuition”

      does not amount to hard facts and significant evidence. As noted previously, the fact that

      Kerkado and Davis submitted an initial non-willful penalty shows that they did not act in bad

      faith, as they could have proposed the highest penalty available from the beginning. Further,

      Rum has failed to provide, and this Court’s review of the record and I.R.M. has failed to reveal

      any, policy or rule in the I.R.M. prohibiting the IRS from reconsidering and further developing

      a case in such circumstances. 27 As such, the record fails to support Rum’s contention of bad

      faith in this respect.

              Further, Rum argues that the IRS failed to fully develop and support its willful penalty

      decision. To reiterate, Rum’s file was fully developed based on the language of the area

      counsel’s memorandum that gave supporting facts and caselaw for a willful determination. In

      fact, Kerkado’s Summary Memorandum in Support of the FBAR penalty notes that the

      memorandum provides a basis for why a willful penalty was resubmitted for approval after the

      initial non-willful penalty was made and approved by counsel (Doc. 30-24, Kerkado’s

      Summary Memorandum in Support of FBAR Penalty). Among other things, Kerkado cites the



      27
       The fact that Rum’s case was reevaluated upon receiving the Area counsel memo does not
      mean that the I.R.M. was not followed (Davis Dep., at 33).


                                                    30
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 31 of 36 PageID 2618



      same caselaw that area counsel’s memorandum had provided. Id. Further, Rum was provided

      with a Form 886-a Explanation of Items that set forth, in great detail, the basis for why the IRS

      ultimately proposed a willful penalty against Rum (Doc. 58-5). In proposing this penalty,

      Kerkado exercised her discretion to subject Rum to a penalty for one year, rather than numerous

      penalties for numerous years. I.R.M. 4.26.16.4.7. In addition, an examiner’s workpapers must

      only document the circumstances that make mitigation of the penalty under the guidelines

      appropriate. Exhibit 4.26.16-2 (07-01-2008). As such, the I.R.M. does not mandate that agents

      fully document the circumstances when mitigation is inappropriate, as found here. There are

      several instances in the record that demonstrate that Kerkado considered the mitigation

      guidelines: Kerkado’s Summary Memorandum in Support of FBAR Penalty, FBAR

      Examination Lead Sheets, and the Appeals Memorandum all support that Kerkado considered

      the mitigation guidelines and found them inapplicable because of the civil fraud penalty (Doc.

      67-1; Doc. 30-24, Kerkado’s Summary Memorandum in Support of FBAR Penalty; Doc. 30-

      29, “Appeals Memorandum”) 28.

             Rum further argues that the mitigation guidelines should have applied when assessing

      the penalty as the IRS merely proposed a civil fraud penalty, rather than determined or sustained

      one as the I.R.M. requires. IRM 4.26.16.4.6.1(2)(d) (July 1, 2008); IRM Exhibit 4.26.16-2 (July

      1, 2008). Nonetheless, the fraud penalty proposed by Kerkado was sustained by the I.R.S. by


      28
         Rum also contends that the record shows that Wrightson acted with bad faith. Nevertheless,
      Wrightson testified that she sustained the 50% penalty because the facts, circumstances, and
      law supported it (Doc. 58-22, Deposition of Svetlana N. Wrightson, at 14). Indeed, based on
      the I.R.M. language, Wrightson found that Rum was properly disqualified from mitigation
      (Doc. 58-22, Deposition of Svetlana N. Wrightson, at 45, 112). Even though Wrightson raised
      the cooperation issue when Kerkado had not, the process was not tainted by that “new issue”
      as Wrightson sustained the penalty based on the examination which only focused on the civil
      fraud penalty. Finally, the only basis for Rum’s allegation that Wrightson offered him the same
      deal as Kerkado if he supplied proof, which he failed to, is his own declaration (Doc. 58-38,
      Declaration of Said Rum, at 9).



                                                     31
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 32 of 36 PageID 2619



      both the appeals process, and Davis and area counsel (Davis Dep., at 62, 91, 77-84; Doc. 30-

      29, “Appeals Memorandum”; Doc. 58-22, Deposition of Svetlana N. Wrightson, at 114).

      Notably, the I.R.M. also uses the term “determined” for violations occurring in this timeframe.

      Exhibit 4.26.16-2. Normal FBAR Penalty Mitigation Guidelines for Violations Occurring After

      October 22, 2004, 2A I.R.M. Abr. & Ann. § 4.26.16-2 (emphasis added). Regardless, both

      provisions speak in terms of the I.R.S. doing something. Anything that occurred subsequently

      is irrelevant within the I.R.S. context, such as the Tax Court order—indeed, if anything beyond

      the I.R.S. examination and appeals process would prove pertinent, it would render the very

      mitigation guidelines moot as the I.R.S. would be unable to consider them when deciding a

      penalty. Rum failed to present evidence to the contrary. Even assuming arguendo that the

      mitigation factors could have applied to Rum, he was not entitled to a reduction of the maximum

      statutory penalty. The IRM explicitly provides that a person “may be subject to less than the

      maximum FBAR penalty depending on the amounts in the person’s accounts” if the mitigation

      factors are met. IRM 4.26.16.4.6.1(1) (July 1, 2008) at ADM003629 (available at Doc. 31-21

      at 20) (emphasis added). Because Rum’s account exceeded $1 million, his violation is classified

      by the I.R.M. as a Level IV, which carries the maximum statutory penalty. Exhibit 4.26.16-2.

      Normal FBAR Penalty Mitigation Guidelines for Violations Occurring After October 22, 2004,

      2A I.R.M. Abr. & Ann. §4.26.16-2. As such, the I.R.S.’s development and computation of

      Rum’s case and penalty fails to demonstrate a strong showing of bad faith or improper conduct

      as well.

             Rum additionally contends that Kerkado’s bargaining and offer of a deal for a reduction

      of the willful FBAR penalty (20% of the balance of his account at the time of the violation) in

      exchange for Rum agreeing to the civil fraud penalty is a strong showing of bad faith and

      improper conduct on the I.R.S.’s part. The I.R.M. provides that penalties should be applied in



                                                    32
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 33 of 36 PageID 2620



      a fair and consistent matter; to that effect, “[p]enalties are not to be applied as a ‘bargaining

      chip’ or because the taxpayer was uncooperative during the examination process. The decision

      to assert penalties must have a legal basis.” 4.10.6.4 I.R.M. Even if bargaining took place

      precisely as Rum alleged, it would only be relevant to the bad faith contention if the penalty

      itself was imposed ultimately based on the bargaining. As previously stated, the record has

      thoroughly established through numerous memorandums, depositions, and caselaw that the

      willful FBAR penalty had a legal basis. Further, as established by the record and Rum himself,

      Kerkado tried to help Rum throughout this entire process 29, rather than punish him or act in bad

      faith. Kerkado let Rum know that many taxpayers in his position received the maximum

      statutory penalty under the FBAR (Doc. 58-38, Declaration of Said Rum, at 6). Because they

      could not reach an agreement otherwise, Kerkado had to impose what was appropriate under

      the statute and I.R.M. That is not the result of bad faith or punishment—instead, it is the result

      of the statute and I.R.M. Even in that context, Kerkado still tried to help Rum further when, in

      the letter informing him that regrettably they could not reach an agreement, she would still limit

      the willful penalty to one year, instead of multiple years (Doc. 58-16, Kerkado Letter to Rum).

      As such, Rum yet again failed to establish that the I.R.S.’s actions constituted bad faith here.

      Because the only exception raised by Rum fails to apply to the IRS’s final decision regarding

      Rum’s penalty, the Court’s analysis under the arbitrary and capricious standard stands.

             c. Brief Statement

             The only consideration that remains before the Court is whether Rum received proper

      notice of this penalty. Because the IRS is not bound by any codified procedures towards

      assessing FBAR penalties, “only the requirements of the Due Process Clause and §555 of the



      29
        Rum admitted that Kerkado was nice to him during the course of the examination (Doc. 58-
      38, Declaration of Said Rum, at 6).


                                                     33
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 34 of 36 PageID 2621



      APA apply.” Moore v. United States, No. C13-2063RAJ, 2015 WL 1510007, at *8 (W.D.

      Wash. Apr. 1, 2015). 30 As Moore noted, the only relevant portion to Rum “is the requirement

      that an agency must give ‘[p]rompt notice ... of the denial in whole or in part of a written

      application, petition, or other request ... made in connection with any agency proceeding.” 5

      U.S.C. §555(e). Id. Specifically, 5 U.S.C. §555(e) requires that “[e]xcept in affirming a prior

      denial or when the denial is self-explanatory, the notice shall be accompanied by a brief

      statement of the grounds for denial.” Id. (emphasis added). Here, this requirement was satisfied

      because the IRS issued Rum, on June 3, 2013, both a Letter 3709, and a Form 886-a Explanation

      of Items (Doc. 59, at Ex. 1, “Letter 3709”; Doc. 58-5). The Letter and Form noted that the IRS

      was proposing a penalty for knowingly and willfully failing to file the FBAR, what options he

      had after this proposal, and a detailed memorandum setting forth the reasoning of the IRS in

      reaching this decision. 31 Id. Unlike in Moore, Rum was given a notice accompanied by an

      explanation as to why the IRS proposed this penalty; further, the record before the Court

      contains a plethora of explanations for why this penalty was imposed. 2015 WL 1510007, at *8

      (holding that the record was mostly “devoid of any explanation of the IRS’s reasons for

      imposing the maximum penalty” and that the notice sent to Moore said “nothing at all about

      why it . . . [chose] a $40,000 maximum penalty as opposed to a smaller amount.”) For example,

      the Letter, Form, Appeals Memorandum, and Kerkado’s response to Rum’s letter of protest to

      the fraud penalty all provide detailed explanations on how the IRS selected this penalty (Doc.



      30
         While the IRS can elect not to comply with non-legislative rules such as IRM rules, “without
      an explanation for a change in interpretation of an agency practice, the court may find the
      ‘interpretation to be an arbitrary and capricious change from agency practice.” Nat'l Cable &
      Telecomms. Ass'n v. Brand X Internet Servs., 545 U.S. 967, 981, 125 S. Ct. 2688, 162 L.Ed.2d
      820 (2005).
      31
         Form 886-a Explanation of Items consists of nine pages setting forth specific facts, caselaw,
      statutory authority, factual inconsistences, and lack of evidence supporting Rum’s allegations
      to support the selection of the penalty.


                                                    34
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 35 of 36 PageID 2622



      59, at Ex. 1; Doc. 58-5; Doc. 30-29; Doc. 58-16); Moore, 2015 WL 1510007, at *10 (noting

      that a court could rely on an Appeals Memorandum, though not disclosed during the decision-

      making process, as evidence for a reasoned decision that was not arbitrary and capricious).

      Accordingly, the undersigned finds that the IRS properly assessed the maximum penalty under

      31 U.S.C. § 5321(a)(5)(C) for willful failure to report an interest in a foreign bank account for

      tax year 2007.

             For the foregoing reasons, it is hereby

             RECOMMENDED:

               1. Government’s Motion for Summary Judgment (Doc. 31) be GRANTED.

               2. Rum’s Motion for Summary Judgment (Doc. 30) be DENIED.

             IT IS SO REPORTED in Tampa, Florida, on this 2nd day of August, 2019.




                                                       35
Case 8:17-cv-00826-MSS-AEP Document 71 Filed 08/02/19 Page 36 of 36 PageID 2623



                                          NOTICE TO PARTIES

                A party has fourteen days from this date to file written objections to the Report and

      Recommendation’s factual findings and legal conclusions. A party’s failure to file written

      objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

      legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir.

      R. 3-1.



      cc:       Hon. Mary S. Scriven
                Counsel of Record




                                                     36
